DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 24 is objected to because of the following informalities:  a “system” in line 1 appears to be a typo. For purposes of examination, it is interpreted that “system” is “method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0029118 (NELSON hereinafter) in view of US 5588068 (LONGEST hereinafter).
Regarding claim 17, NELSON teaches a rotary collection drum that collects a plurality of filter rod portions after they have interacted with an insertion device but prior to being transported to a cigarette making machine ([0031]). NELSON teaches the insertion device (220) configured to insert an axially-extending, continuous strand (235) within the filter material of at least one filter rod ([0032]). NELSON teaches that as the filter material and strand pass downstream through the rod-forming unit, a continuous filter rod is formed ([0036]). NELSON teaches that the filter rod can be further longitudinally subdivided into cylindrical shaped filter elements using techniques as are known by the skilled artisan familiar with conventional cigarette manufacturing ([0049]).
While NELSON does not explicitly teach that the axially-extending, continuous strand is exposed at both of the first and second ends of the at least one filter rod, it is inherent because the strand is axially extending throughout the entire filter rod before the filter rod is subdivided, thus the subdivided sections would have a portion of the strand extending throughout the axial length of the subdivided section. Therefore, the strand would be exposed at both first and second ends of the filter rod. In the alternative, it would have been obvious for the ordinarily skilled artisan at the time of the invention to have ensured that the strand 
NELSON teaches that the positioning of the strand material within the filter is important ([0054]) but does not disclose a method for inspecting filter rods.
LONGEST teaches a method for inspecting filter rods, which are part of a cigarette (abstract), comprising: 
receiving a cylindrical cigarette (Fig. 4), which includes a filter rod in a filter rod support device (32) such that one end of the at least one filter rod is exposed; 
analyzing the one end of the at least one filter rod (Fig. 3 and Fig. 4) using an analysis unit (40);
 determining a status of the at least one filter rod so as to interact with to determine a status of the at least one filter rod from the analysis of the one end; and providing a corresponding signal in response thereto (Fig. 6A through Fig. 6B). It would have been obvious to the ordinarily skilled artisan at the time of the invention to have incorporated the filter inspection system of LONGEST with the insertion device and rotary support of NELSON because NELSON teaches that the positioning of the strand material within the filter is important 
Regarding claim 18, the combined teachings do not expressly teach that the receiving of the at least one filter rod further comprises receiving the at least one filter rod such that both ends are exposed since the combined teachings state that the filter rod is attached to the tobacco rod (in the form of a cigarette) in the inspection method. However, it would have been obvious to the ordinarily skilled artisan at the time of the invention to have received just the filter rod so that both ends are exposed because the combined teachings state that the positioning of the strand material within the filter is important (NELSON, [0054]) and by having both ends of the filter rod exposed the positioning of the strand material is better able to be monitored.
Regarding claims 19, LONGEST teaches that the analysis step further comprises analyzing an image of the at least one filter rod (52) using an image analysis unit.
Regarding claim 20, LONGEST teaches further comprising capturing the image of the at least one filter rod using an image acquisition device (42).
Regarding claim 21, LONGEST teaches a display unit (54) that is part of the analysis unit (col. 10, lines 30-35), the display unit being responsive to the signal so as to display an indicia corresponding to the determined status (Fig. 11 and col. 10, lines 35-67 through col. 11, lines 1-10).
It is interpreted that the "display unit in communication with the analysis unit" includes the display unit being part of the analysis unit, or in the alternative, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the display 
Regarding claim 22, it would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the camera (46) and image analysis unit (52) of LONGEST for a camera and image analysis unit capable of determining the status with respect to the strand (i.e. strand absence or strand presence), given the teachings by NELSON of the importance of the strand and strand placement within the filter.
Regarding claim 23, it would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the camera (46) and image analysis unit (52) of LONGEST for a camera and image analysis unit capable of determining acceptable strand presence, given the teachings by NELSON of the importance of the strand and strand placement within the filter.
Regarding claim 24, LONGEST teaches that the method further comprises removing a filter rod as part of a filter rod removal device (44) that is part of the analysis unit and operably engaged with the rotatable drum (Fig. 3). The filter rod removal device is responsive to the signal so as to remove and discard the at least one filter rod from the rotatable drum when the status dictates removal (col. 11, lines 44-54).
It is interpreted that the "filter rod removal device operably engaged with the analysis unit" includes the filter rod removal device being part of the analysis unit, or in the alternative, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the filter rod removal device distinctly separate from the analysis unit, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747